PER CURIAM.
We affirm appellant’s conviction but remand for resentencing as appellant’s sentences were imposed pursuant to both the Habitual Violent Felony Offender statute and the Prison Releasee Reoffender stat*462ute. On remand, the trial court should sentence him only under the Prison Releasee Reoffender statute. See Grant v. State, 770 So.2d 655 (Fla.2000); Yehowshua v. State, 773 So.2d 654 (Fla. 4th DCA 2000).
AFFIRMED in part, REVERSED in part and REMANDED.
FARMER, KLEIN and TAYLOR, JJ, concur.